 

EXHIBIT 10.1

 

 

 

[cbmg_ex101img5.jpg]

 

 

 

Contract

 

 

   

 

 

 

 

 

 

Contract No.: A0454312005080011

 

   

 

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

  

 

Important Notice

 

According to relevant regulations of China Banking and Insurance Regulatory
Commission and the Bank, the Bank strictly prohibits its employees from
committing the following acts:

 

1.

Borrow money from customers;

 

 

2.

Provide guarantee, authentication or matchmaking for private lending;

 

 

3.

Have a part-time job in an enterprise;

 

 

4.

Borrow transitional funds from the customer account, or use the personal account
to transfer funds for the customer;

 

 

5.

Keep cards, passbooks, passwords, important vouchers, etc. on behalf of
customers;

 

 

6.

Charge from customers in violation of relevant regulations, and carry out
compulsory binding or improper tying; and

 

 

7.

Accept or ask for illegal benefits, etc.

 

To protect the rights and interests of customers, the Bank solemnly reminds
employees as follows:

 

All above matters are explicitly prohibited by the Bank. Any employee who
engages in the above acts for any reason is his/her personal behavior and does
not represent the will of the Bank. Please be prudent.

 

Meanwhile, we earnestly request customers to supervise our employees. If any of
the above circumstances is found, please report it by email: cxjb@njcb.com.cn or
by phone (025-86775624) and we will keep it confidential strictly.

 

A04 Maximum Creditor’s Right Contract

No.: A0454312005080011

Party A: Bank of Nanjing Co., Ltd., Wuxi Branch

 

Party B: Cellular Biomedicine Group (Wuxi) Ltd.

 

Party B intends to apply to Party A for credit continuously within a certain
period. In order to clarify the rights and obligations of the parties, Party A
and Party B have entered into this Contract through negotiation in accordance
with the applicable laws, statutes, rules and regulations, and shall jointly
abide by this Contract.

 

Article 1 Definitions and Interpretation

 

(i)

The term "Maximum Creditor's Right" as mentioned herein refers to the maximum
amount of the creditor's rights (including but not limited to those arising from
the processing of loans, loan commitments, acceptances, discounts, discounting
of commercial acceptance bills, repurchase of securities, trade financing,
factoring, letters of credit, letters of guarantee, overdraft, borrowing and
guarantee) that will occur continuously within a certain period (i.e.
Determination Period of Creditor’s Rights). This amount is the sum of the
balances of the principals of Party A's creditor's rights to Party B within a
certain period, including the balance of the undue principal and the balance of
the outstanding principal, namely:

  

 

1.

The undue principal balance refers to the principal balance of the debts to be
discharged from the expiration of the debt performance period;

 

 

 

 

2.

The outstanding principal balance refers to the principal balance of all
outstanding debts from Party B upon the expiration of the debt performance
period.

 

 

 

 

The above-mentioned Maximum Creditor's Right does not include the amount of the
creditor's right fully pledged with deposit certificates, national debts,
security deposits and Golden Plum wealth management products, guaranteed with
the full irrevocable joint and several liability provided by a financial
institution approved by Party A, provided with the full policy credit insurance
by China Export & Credit Insurance Corporation and guaranteed by other measures
allowing full risk compensation approved by Party A.

 

15752020585118

1

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

   

(ii)

The term "Determination Period of Creditor’s Rights" mentioned herein refers to
the period during which the creditor's rights occur and upon the expiration of
which the creditor's right with maximum guarantee is determined.

 

Article 2 Maximum Creditor’s Right and Determination Period of Creditor’s Rights

 

I.

The Maximum Creditor’s Right hereunder is RMB (currency) (in words) Thirty
Million Only, (in figures) ￥30,000,000.00. The Determination Period of
Creditor’s Rights is the period from May 06, 2020 to May 05, 2021.

 

 

II.

During the above period, the sum of the balances of the principals of Party A's
creditor's rights to Party B shall not exceed the Maximum Creditor’s Right.
Party B may reapply for using the portion of the Party A's creditor's rights to
Party B that has been discharged.

 

Article 3 Occurrence of Creditor’s Rights

 

The above Maximum Creditor's Right shall not indicate Party A's open credit to
Party B nor constitute any commitment of Party A to Party B.

 

Within the Determination Period of Creditor’s Rights and the Maximum Creditor's
Right, Party B shall apply for handling the specific business one by one
according to its own fund gap, and shall not use the fund until Party A reviews
and approves the same. The start date of the specific business shall be within
the Determination Period of Creditor’s Rights, and whether the end date thereof
is within the such period shall depend on the specific business contract,
agreement or business application. The aforesaid specific business contract,
agreement or business application, etc. shall be a valid part hereof.

 

Article 4 Maximum Guarantee

 

I.

In order to ensure the discharge of the debts incurred continuously by Party B
during the Determination Period of Creditor’s Rights, the following guarantors
shall provide Party A with one or more of the following guarantees:

 

 

(i)

Cellular Biomedicine Group (Shanghai) Ltd. provides the maximum guarantee, and
enters into the corresponding maximum guarantee contract with Party A;

 

 

 

 

(ii)

/ provides the maximum mortgage, and enters into the corresponding maximum
mortgage contract with Party A; and/or

 

 

 

 

(iii)

/ provides the maximum pledge, and enters into the corresponding maximum pledge
contract with Party A.

 

II.

If the guarantee hereunder has any change not conducive to Party A's creditor's
rights, Party B shall, upon Party A's notice, provide another guarantee approved
by Party A as required.

 

Article 5 Rights and Obligations of Party B

 

I.

Party B shall use the funds for the purposes of borrowing as stipulated in this
Contract and the specific credit contracts, agreements and applications, and
shall not misappropriate the funds, and shall return the principal and interest
of the facility in full and on time as agreed.

 

 

II.

Party B shall not return the facility in advance without Party A's consent.

 

15752020585118

2

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

    

III.

Party B shall actively cooperate with and consciously accept Party A's
inspection and supervision over its production, operation, finance, the usage of
loan under this contract etc., shall provide, on a monthly basis and as required
by Party A, relevant financial and accounting information and production and
operation status information, including but not limited to the provision of the
balance sheet, income statement (or income and expense statement for public
institutions) as at the end of the previous quarter for Party A within the first
ten (10) business days of the first month of each quarter, the provision of the
cash flow statement as at the end of each year, shall provide the financial
statements audited by the audit institution approved by Party A in a timely
manner, and shall be responsible for the authenticity, legality, completeness
and validity of the information provided by it for Party A.

 

 

 

Party B undertakes that all financial and accounting information provided by it
shall conform to the laws of the People’s Republic of China and reflect its
financial situation in a true, complete and fair manner.

 

IV.

Party B shall perform the following notification obligations:

 

 

(i)

Party B shall notify Party A in writing of any of the following matters within
three (3) days of the occurrence or possible occurrence thereof:

 

 

1.

Where the deterioration of Party B's operation or financial situation affects or
may affect its ability to repay its debts;

 

 

 

 

2.

Where Party B is involved or may be involved in litigation or arbitration
proceedings, or other legal disputes, etc.;

 

 

 

 

3.

Where Party B's name, legal representative (principal), domicile or contact
number, etc. changes; or

 

 

 

 

4.

Where any other matter affects or may affect Party B's solvency.

 

 

(ii)

Party B shall notify Party A in writing of any of the following matters within
thirty (30) days of the occurrence or possible occurrence thereof:

 

 

1.

Where Party B is demerged, transformed, merged, terminated, or engages in joint
venture, equity transfer, foreign investment, or substantially increases debt
financing, etc.;

 

 

 

 

2.

Where the business scope and registered capital of Party B change; or

 

 

 

 

3.

Where the Top 5 shareholders of Party B change in terms of contribution amount
or shareholding amount.

 

V.

Party B shall obtain the consent of Party A before carrying out demerger,
transformation, merger, termination, joint venture, equity transfer, foreign
investment, substantial increase in debt financing, etc.

 

 

VI.

Party B shall not refuse to perform its obligations hereunder on the grounds of
any dispute with any third party.

 

 

VII.

Party B shall exercise other rights and perform other obligations under the
applicable laws, statutes, rules and regulations, etc., and this Contract as
well.

 

Article 6 Rights and Obligations of Party A

 

I.

Party A shall have the right to independently review Party B's application for
the use of quota according to the national and its own credit policy and
management system, and Party A shall have the right to refuse the application
for the use of the quota that does not meet the applicable regulations or
requirements.

 

 

II.

Party A shall have the right to supervise Party B's capital, property, economic
conditions, etc., and shall have the right to require Party B to provide
relevant information truthfully. Party A's inspection and supervision may be
carried out in a combination of regular and irregular, or on-site and off-site.

 

 

III.

Party A shall have the right to adjust the Maximum Creditor's Right and the
validity period given by it to Party B according to the changes of macroeconomic
conditions, market conditions, Party B's credit standing and credit guarantee
conditions.

 

 

IV.

If Party B fails to fulfill the obligations stipulated in this Contract and/or
the specific business contracts, applications and undertakings, Party A shall
have the right to stop providing the creditor’s rights Party B has not yet used
within the Maximum Creditor’s Right and require Party B to repay any loan
incurred in advance.

 

 

V.

Party A shall exercise other rights and perform other obligations under the
applicable laws, statutes, rules and regulations, etc., and this Contract as
well.

 

15752020585118

3

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

  

Article 7 Credit Enquiry

 

Party B irrevocably authorizes Party A to inquire about Party B's credit
standing from or and submit the same to the credit information system of the
People's Bank of China and Jiangsu Enterprise Integrated Information Management
System at any time and without limitation of times before the loan is issued and
in the duration of the loan. If Party B’s failure to repay the due loan has been
more than one year, the information will be submitted to the basic database of
the enterprise credit information of Jiangsu Province through Jiangsu Enterprise
Integrated Information Management system.

 

Party A shall have the right to make an independent judgment on Party B's credit
standing. If it considers that Party B's credit standing is not good or
declining, Party A shall have the right to stop issuing loans, withdraw the
loans issued in advance, and require Party B to provide another guarantee
approved by Party A or take other measures that may be taken as agreed herein.

 

Article 8 Breach of Contract and Handling

 

I.

Any of the following circumstances with a significant impact on the performance
hereof shall constitute a breach of contract:

 

 

(i)

Where any representation, warranty or undertaking made by Party B is in breach
of this Contract or Party B breaches any other obligation hereunder;

 

 

 

 

(ii)

Where Party B provides false documents, such as untruthful trade or transaction
background, etc., or conceals the financial facts of its operation;

 

 

 

 

(iii)

Where Party B changes the purpose of funds without the consent of Party A,
misappropriates funds or uses funds to engage in illegal or breaching
transactions;

 

 

 

 

(iv)

Where Party B has a bad credit record or any other breach of contract;

 

 

 

 

(v)

Where Party B or the guarantor evades debts through related party transactions
or by any other means;

 

 

 

 

(vi)

Where Party B uses a false contract or arrangement with any third party,
including but not limited to taking funds or credits from Party A or any other
bank by means of discounting or pledging the notes receivable and accounts
receivable, etc. that have no real trade background at any bank;

 

 

 

 

(vii)

Where Party B, the guarantor or any of its related parties fails to perform any
debt due to Party A or any organization at any level of Bank of Nanjing Co.,
Ltd., or any other third party;

 

 

 

 

(viii)

The guarantor under the contract violates the provisions of the applicable laws,
statutes, rules and regulations, etc. or Guarantee Contract, or the guarantee is
ineffective, invalid or revoked, or the change of the guarantor or the pledge is
not conducive to Party A's creditor's rights, or the guarantor refuses to
perform its guarantee obligations;

 

 

 

 

(ix)

Where Party B, the guarantor, or any of its related parties or its legal
representative, management or actual controller transfers assets, Party A
considers that it affects the security of its creditor’s rights;

 

 

 

 

(x)

Where Party B, the guarantor, or any of its related parties or its legal
representative, management or actual controller has or is involved or is likely
to be involved in an action or arbitration, or is imposed or is likely to be
imposed by any administrative authority, law enforcement authority or judicial
authority with any form of punishment or coercive measure;

 

 

 

 

(xi)

Where Party B or the guarantor is suspended for rectification, dissolved, goes
bankrupt, etc. or has any negative message against Party B or the guarantor;

 

 

 

 

(xii)

Where Party B or the guarantor’s legal representative or actual controller
cannot be contacted or met;

 

 

 

 

(xiii)

Where any of the notice events hereunder actually occurs, Party A considers that
it will affect the security of its creditor’s rights;

 

15752020585118

4

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

   

 

(xiv)

Where the credit policy, market environment, etc. of China has any change that
is not conducive to and may affect the security of Party A's creditor's rights;
or

 

 

 

 

(xv)

Where Party B or the guarantor has any other matter that violates the applicable
laws, statutes, rules and regulations, etc. or this Contract.

 

II.

In the event of any of the above breaches of contract, Party A shall have the
right to exercise one or more of the following rights:

 

 

(i)

to require Party B or the guarantor to correct the breach within a time limit;

 

 

 

 

(ii)

to require Party B to immediately pay/make up the deposit at 100% of financing
amount issued hereunder;

 

 

 

 

(iii)

to require Party B to provide another guarantee approved by Party A;

 

 

 

 

(iv)

to cancel part or all of the Maximum Creditor's Right hereunder unilaterally. If
the Maximum Creditor’s Right is partially or completely cancelled, the
creditor’s right already used by Party B within the Maximum Creditor’s Right
shall still be handled in accordance with this Contract and the specific credit
business agreement;

 

 

 

 

(v)

to declare that the creditor's rights under the specific business contracts,
agreements and applications are due in advance, and require the guarantor to
perform the guarantee liability or dispose of the collateral and/or the pledge;

 

 

 

 

(vi)

to withhold the funds of Party B in any account (including but not limited to
security account, current deposit account, time deposit account and treasury
bond account) opened by Party B at Party A or any organization at any level of
Bank of Nanjing Co., Ltd., according to the applicable laws, statutes, rules and
regulations with the losses of interest, handling fees and exchange fees arising
therefrom to be borne by Party B;

 

 

 

 

(vii)

to require Party B to be liable for breach of contract and to compensate Party A
for any loss or expense incurred as a result (including but not limited to
lawyer’s fee, legal cost, arbitration fee, appraisal fee, property preservation
cost, execution fee, notary fee, evaluation fee and auction fee);

 

 

 

 

(viii)

to take preservation measures for Party B's properties; and/or

 

 

 

 

(ix)

to exercise any other right that may be exercised as stipulated by the
applicable laws, statutes, rules and regulations and this Contract as well.

 

Article 9 Governing Law and Resolution of Disputes

 

I.

This Contract is entered into according to and shall be governed by the laws of
the People’s Republic of China.

 

 

II.

Any dispute arising from or in relation to the performance hereof may be
resolved through negotiation. If the negotiation fails, such dispute may be
resolved by the means as shown in (i) below:

 

 

(i)

Bringing a suit at the people's court of the place where Party A is domiciled;
or

 

 

 

 

(ii)

Submitting the dispute to / Arbitration Commission (with the arbitration place:
/ ) for an arbitration according to the arbitration rules effective upon the
application for arbitration.

 

III.

If the parties hereto have separate provisions on the jurisdiction of
litigation, such separate provisions may be written in Article 11 “Miscellaneous
Agreed by Party A and Party B” hereof.

 

 

 

During litigation or arbitration, the provisions hereof that do not involve the
dispute shall still be performed.

 

Article 10 Effect, Change and Cancellation of Contract

 

I.

This Contract shall take effect from the date on which Party A's legal
representative, the principal or its authorized agent signs or affixes its
official seal of the unit or the special seal for contract and Party B's legal
representative or authorized agent signs or affixes its official seal of the
unit or the special seal for contract.

 

15752020585118

5

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

  

II.

After the entry into effect of this Contract, neither Party A nor Party B shall
change or cancel this Contract without authorization unless otherwise agreed
herein. If it is necessary to change or cancel this Contract, the parties hereto
shall reach a written agreement through negotiation. The provisions hereof shall
remain in force until the written agreement is reached.

 

Article 11 MiscellaneousAgreed by Party A and Party B

 

I.

If the parties hereto set forth corresponding addresses herein, such addresses
shall be their communication and contact addresses and the designated addresses
for the service of any written notice or various legal documents by the bank or
the court. If its communication and contact address changes, Party B shall
notify Party A in writing in time, and such changed address shall be binding on
the parties hereto after Party A's written confirmation on the receipt of the
notice for address change.

 

 

II.

_____________________________________.

 

Article 12 Supplementary Provisions

 

I.

This Contract is made in duplicate with one (1) copy held by Party A and the
other one (1) copy by Party B. If the contract is guaranteed, the registration
and recording department shall hold / copy(ies), and each copy shall have the
same legal effect.

 

 

II.

Any matter not covered herein shall be subject to the applicable laws, statutes,
rules and regulations of China.

 

Article 13 Disclaimer

 

I.

The signing and performance of this Contract by Party A and Party B have been
approved by their competent decision makers or superior departments as
stipulated in the applicable laws or their articles of association, and have
obtained the necessary, sufficient and lawful authorization.

 

 

II.

The signing of this Contract by Party A and Party B is the expression of their
true intention; their signatures are true; their signing representatives are
authorized; and this Contract is legally binding on them.

 

 

III.

Party B has the right to fully own all its assets, and all the information
provided for Party A is true, legal and valid, and does not contain any error
inconsistent with the facts or omission of any fact.

 

 

IV.

Party B has read all the contents of the "Important Notice" on the front page
hereof, understands and accepts the risks prompted by Party A, and is willing to
actively assist Party A in supervising the behavior of Party A's employees.
Party B undertakes not to have any improper interest relationship with any of
Party A's employees, such as fund exchange, account borrowing and so on, and to
voluntarily accept Party A's supervision. If Party B violates the above
undertakings, Party A shall have the right to require Party B to assume the
relevant responsibilities arising therefrom.

 

 

V.

Party B has read all the provisions hereof. At the request of Party B, Party A
has made the explanation on the corresponding provisions hereof. Party B is
fully aware of and understand the meaning of the provisions hereof and the
corresponding legal consequences.

 

 

VI.

Party A, as a banking institution established duly according to law, has the
qualification to run the business hereunder.

  

15752020585118

6

   

  

[cbmg_ex101img6.jpg]

[cbmg_ex101img7.jpg]

Contract No.: A0454312005080011

  

(No text on this page).

 

 

Party A

 

 

Common seal

 

 

[cbmg_ex101img1.jpg]

 

 

Bank of Nanjing Co., Ltd., Wuxi Branch (seal)

 

 

Legal representative (principal) (seal):

 

(or authorized agent):

 

 

[cbmg_ex101img2.jpg]Zhou Bo (seal)

 

 

Address: 9 Jiaye Fortune Center, Financial 3rd Street,

Taihu New City, Binhu District, Wuxi

 

Postal code: 214000

 

Tel: 0510-82766811

 

Date of signing:

 

 

Party B as a legal person or any other organization

 

 

Common seal

 

 

[cbmg_ex101img3.jpg]

 

 

Cellular Biomedicine Group (Wuxi) Ltd. (seal)

 

 

Legal representative (seal):

 

 

(or authorized agent):

 

 

[cbmg_ex101img4.jpg]Liu Bizuo (seal)

 

 

Address: Room 1103, 1699 Huishan Avenue, Economic

Development Zone, Huishan district, Wuxi

 

Postal code: 214000

 

Tel: 18019122252

 

Date of signing: May 12, 2020

 

 

 

15752020585118

7

 

  

 

 

[cbmg_ex103img5.jpg]

 

 

 

 

 

 

 

Contract

 

 

 

 

 

 

 

 

Contract No.: Ec154312005080017

 

   

 

[cbmg_ex103img6.jpg]

[cbmg_ex103img7.jpg]

Contract No.: Ec154312005080017

     

  

Important Notice

  

According to relevant regulations of China Banking and Insurance Regulatory
Commission and the Bank, the Bank strictly prohibits its employees from
committing the following acts:

   

1.

Borrow money from customers;

 

 

2.

Provide guarantee, authentication or matchmaking for private lending;

 

 

3.

Have a part-time job in an enterprise;

 

 

4.

Borrow transitional funds from the customer account, or use the personal account
to transfer funds for the customer;

 

 

5.

Keep cards, passbook, passwords, important vouchers, etc. on behalf of
customers;

 

 

6.

Charge from customers in violation of relevant regulations, and carry out
compulsory binding or improper tying;

 

 

7.

Accept or ask for illegal benefits, etc.

 

To protect the rights and interests of customers, the Bank solemnly reminds
employees as follows:

 

All above matters are explicitly prohibited by the Bank. Any employee who
engages in the above acts for any reason is his/her personal behavior and does
not represent the will of the Bank. Please be prudent.

 

Meanwhile, we earnestly request customers to supervise our employees. If any of
the above circumstances is found, please report it by email: cxjb@njcb.com.cn or
by phone (025-86775624) and we will keep it confidential strictly.

 

Ec1 Maximum Guarantee Contract

No.: Ec154312005080017

 

Creditor (Party A): Bank of Nanjing Co., Ltd., Wuxi Branch

 

Guarantor (Party B): Cellular Biomedicine Group (Shanghai) Ltd.

 

In order to ensure the performance of the Contract for Maximum Amount of
Creditor’s Rights (Contract No. A0454312005080011) signed by Party A and
Cellular Biomedicine Group (Wuxi) Ltd. (hereinafter referred to as the “Debtor”)
and the specific business contracts, agreements and applications under the above
contract (hereinafter referred to as “Master Contract”), Party B is willing to
provide the Debtor with the maximum joint and several liability guarantee. In
order to clarify responsibilities and abide by credit, this Contract has been
entered into by and between Party A and Party B through consensus and in
accordance with relevant laws, regulations and rules, which shall be jointly
followed and implemented by both parties.

 

Article 1 Representations and Warranties of Party B

 

I.

Party B’s commitment under this Contract shall constitute its direct,
unconditional and effective and binding commitment at any time and under any
circumstance.

 

 

II.

Party B undertakes that it will abide by the principles of honesty and
trustworthiness and that all documents and information provided for Party A are
true, legal, complete and effective without any error, omission, concealment or
misleading statement inconsistent with the facts.

 

3332020584718

1

   

 

[cbmg_ex103img8.jpg]

[cbmg_ex103img9.jpg]

Contract No.: Ec154312005080017

  

III.

According to the laws of the People’s Republic of China, Party B has the
qualification as guarantee body and can provide guarantee externally.

 

 

IV.

Party B is capable enough to undertake the guarantee liability, and will not be
relieved or exempted from its guarantee liability due to any instruction, change
of financial situation or any agreement signed with any unit or individual.

 

 

V.

Party B fully understands the purpose of the debt and debt performance period of
the Debtor under the Master Contract and is entirely voluntary to provide
guarantee for the Debtor under the Master Contract, and all its intentions
expressed under this Contract are true.

 

 

VI.

Party B commits that it will inform Party A in writing in a timely manner in
case of any unfavorable event affecting Party B’s bearing of guarantee
liability.

 

 

VII.

If Party B is a natural person, Party B confirms and guarantees that it has made
proper arrangements for the daily necessities of itself and its family members
before providing the guarantee under this Contract, and that Party A’s request
for Party B to bear the guarantee liability will not impose any impact on the
normal life of Party B and its family members.

 

Article 2 Principal Creditor’s Right

 

I.

The principal creditor’s right guaranteed under this Contract are from May 06,
2020 to May 05, 2021 (hereinafter referred to as the “Determination Period of
Creditor’s Rights”). Within the maximum principal balance of creditor’s rights
of RMB (currency) (in words) Thirty Million Only, (in figures) 30,000,000.00,
Party A shall handle the creditor’s rights formed by specific credit business
(including but not limited to loan, loan commitment, acceptance, discount,
discount for commercial acceptance bills, securities repurchase, trade
financing, factoring, letter of credit, letter of guarantee, overdraft,
inter-bank lending, guarantee and other on-balance sheet and off-balance sheet
businesses) for the Debtor according to the Master Contract.

 

 

II.

Within the aforesaid maximum principal balance of creditor’s rights, Party B
will provide maximum guarantee for the principal and interest (including
compound interest and default interest, the same below) of creditor’s rights of
Party A arising from handling credit business for the Debtor according to the
Master Contract, liquidated damages, damage awards and related expenses incurred
by Party A for realizing the creditor’s rights (including but not limited to
legal cost, arbitration fee, property preservation cost, travel expense, notary
fee, execution fee, lawyer’s agency fee, evaluation fee, auction fee, etc., the
same below).

 

 

III.

Party B shall provide maximum guarantee for the above-mentioned principal
creditor’s right, regardless of the times and the amount at each time, and
whether the expiration date of the Debtor’s single debt exceeds the
above-mentioned period.

 

 

IV.

If Party B provides partial guarantee, as long as Party A still has unpaid
creditor’s rights, Party B shall be obliged to bear the guarantee liability
within the scope of guarantee.

 

Article 3 Guarantee Mode

 

Party B shall provide joint and several liability guarantee. If the performance
period of a single debt under the Master Contract expires and the Debtor fails
to perform or fully perform its debt, Party A shall have the right to directly
request Party B to perform the guarantee liability.

 

Article 4 Scope of Guarantee

 

The maximum guarantee provided by Party B covers the principal creditor’s right
and interest (including compound interest and default interest, the same below),
liquidated damages, damage awards and related expenses incurred by Party A for
realizing the creditor’s rights (including but not limited to legal cost,
arbitration fee, property preservation cost, travel expense, notary fee,
execution fee, lawyer’s agency fee, evaluation fee, auction fee, etc., the same
below).

 

Party B acknowledges and voluntarily accepts that when the Debtor fails to
perform its debts as agreed in the Master Contract, regardless of whether Party
A has any other guarantee (including but not limited to real right guarantee)
for the creditor’s rights under the Master Contract, Party A shall have the
right to directly request Party B to bear the guarantee liability within the
scope of guarantee.

 

3332020584718

2

   

 

[cbmg_ex103img10.jpg]

[cbmg_ex103img11.jpg]

Contract No.: Ec154312005080017

  

Article 5 Guarantee Period

 

The guarantee period hereunder shall be two (2) years from the date of the
expiration of the performance period of the debt incurred from each use of the
credit line under the Master Contract.

 

If Party A and the Debtor reach an extension agreement on the performance period
of each debt under the Master Contract, the guarantee period shall be two (2)
years from the date of expiration of the performance period of such debt renewed
by the extension agreement. If Party A realizes the creditor's rights or cancels
the Master Contract in advance according to the applicable laws, statutes, rules
and regulations, and the provisions of the Master Contract, the guarantee period
shall be two (2) years from the date of the earlier expiration of the main debt
or the termination of the Master Contract.

 

Article 6 Signing and Change of the Guaranteed Master Contract

 

The specific amount, term, interest rate, purpose, etc. of the principal
creditor's right shall be agreed upon by Party A and the Debtor in the Master
Contract.

 

Party B acknowledges that, except for the increase of the credit line and the
extension period, for the signing of the Master Contract by and between Party A
or the variation of the Master Contract by Party A and the Debtor through
agreement shall be deemed having obtained the prior consent of Party B without
further notice needed to Party B, and Party B’s guarantee liability shall not be
reduced as a result.

 

If Party A and the Debtor change the interest rate in accordance with the Master
Contract, it shall also be deemed having obtained the prior consent of Party B
without further notice needed to Party B, and Party B shall still perform the
guarantee liability.

 

Article 7 Severability of Contract Validity

 

The validity of this Contract shall be independent of that of the Master
Contract. The invalidity, revocability or cancellation of the Master Contract in
whole or in part shall not affect the validity hereof. If the Master Contract is
recognized as invalid or cancelled or terminated, Party B shall also be jointly
and severally liable for any debt incurred on the debtor due to the return of
property, compensation for losses, etc.

 

Party B's guarantee liability hereunder shall not be changed due to the merger,
demerger, equity change, or loss of civil capacity, disappearance, death,
declaration of disappearance or death of the Debtor, or for any other reason
attributed to the Debtor.

 

Article 8 Rights and Obligations of Party B

 

I.

Party B shall have the obligation to supervise the performance of the
obligations of the guarantee under the Master Contract.

 

 

II.

Party B shall actively cooperate with and consciously accept Party A's
inspection and supervision over its production, operation, finance, etc., shall
provide, on a monthly basis and as required by Party A, relevant financial and
accounting information and production and operation status information,
including but not limited to the provision of the balance sheet, income
statement (or income and expense statement for public institutions) as at the
end of the previous quarter for Party A within the first ten (10) business days
of the first month of each quarter, the provision of the cash flow statement as
at the end of each year, shall provide the financial statements audited by the
audit institution approved by Party A in a timely manner, and shall be
responsible for the authenticity, legality, completeness and validity of the
information provided by it for Party A.

 

 

III.

If the debt under the Master Contract is the one in foreign currency, Party B
shall assume the guarantee liability in the currency as agreed in the Master
Contract. If Party B assumes the guarantee liability in any other freely
convertible foreign currency or RMB, it shall obtain the consent of Party A and
shall assume the guarantee liability by converting such freely convertible
foreign currency or RMB into the currency as agreed in the Master Contract at
the sell price of the exchange price quotation of Bank of Nanjing on the date of
performing the guarantee liability.

 

3332020584718

3

   

 

[cbmg_ex103img12.jpg]

[cbmg_ex103img13.jpg]

Contract No.: Ec154312005080017

 

IV.

Party B shall perform the following notification obligations:

 

 

(i)

Party B shall notify Party A in writing of any of the following matters within
three (3) days of the occurrence or possible occurrence thereof:

 

 

1.

Where the deterioration of Party B's operation or financial situation affects or
may affect its ability to repay its debts;

 

 

 

 

2.

Where Party B is involved or may be involved in litigation or arbitration
proceedings, or other legal disputes, etc.;

 

 

 

 

3.

Where Party B's name, legal representative (principal), domicile, contact
number, etc. changes; or

 

 

 

 

4.

Where any other matter affects or may affect Party B's solvency.

 

 

(ii)

Party B shall notify Party A in writing of any of the following matters within
thirty (30) days of the occurrence or possible occurrence thereof:

 

 

1.

Where Party B is demerged, transformed, merged, terminated, or engages in joint
venture, etc.;

 

 

 

 

2.

Where the business scope and registered capital of Party B change; or

 

 

 

 

3.

Where the Top 5 shareholders of Party B change in terms of contribution amount
or shareholding amount.

 

If Party B has any of the above-mentioned matters, which affects or may affect
Party B's guarantee liability, Party B shall provide any other guarantee
approved by Party A as required by Party A.

 

 

V.

If Party B is a natural person, besides abiding by the provisions hereof, he/she
shall notify Party A in writing of any of the following matters within three (3)
days from the date of the occurrence or possible occurrence thereof:

 

 

(i)

Where Party B him/herself or his/her family changes or his/her income changes,
resulting in the deterioration of his/her economic situation, affecting or
likely to affect his/her ability to guarantee;

 

 

 

 

(ii)

Where the employer of Party B changes;

 

 

 

 

(iii)

Where Party B is unemployed, divorced, or suffers major disease, etc.; or

 

 

 

 

(iv)

Where Party B has any other matter which results in the loss or possible loss of
his/her ability to guarantee, or affects his/her performance of the guarantee
liability.

 

If Party B has any of the above-mentioned matters, which affects or may affect
its performance of the guarantee liability hereunder, Party B shall provide any
other guarantee approved by Party A as required by Party A.

 

 

VI.

Party B shall not refuse to perform its obligations hereunder on the grounds of
any dispute with any third party.

 

 

VII.

Party B shall exercise other rights and perform other obligations under the
applicable laws, statutes, rules and regulations, etc., and this Contract as
well.

 

Article 9 Rights and Obligations of Party A

 

I.

Party A shall have the right to directly require Party B to assume the guarantee
liability hereunder for the outstanding creditor’s right of Party A.

 

 

II.

Party A shall have the right to supervise Party B's capital, property, economic
conditions, etc., and shall have the right to require Party B to provide
relevant information truthfully.

 

3332020584718

4

   

 

[cbmg_ex103img14.jpg]

[cbmg_ex103img15.jpg]

Contract No.: Ec154312005080017

 

III.

Party A shall have the right to deduct from any account opened by Party B at
Party A (including but not limited to current deposit account, time deposit
account and treasury bond account) all the payables from Party B within the
scope of guarantee in accordance with the applicable laws, statutes, rules and
regulations, Party B shall bear the loss of interest, handling fee , exchange
fee, etc. due to the deduction.

 

 

IV.

After Party B has fulfilled its guarantee liability, Party A may, at the request
of Party B, provide Party B with relevant supporting documents for the
performance of its guarantee liability.

 

 

V.

Party A shall exercise other rights and perform other obligations under the
applicable laws, statutes, rules and regulations, etc., and this Contract as
well.

 

Article 10 Breach of Contract and Handling

 

I.

Any of the following circumstances with a significant impact on the performance
hereof shall constitute a breach of contract:

 

 

(i)

Where any representation, warranty or undertaking made by Party B or the Debtor
is in breach of this Contract or the Master Contract, or the Debtor has any
other breach of contract;

 

 

 

 

(ii)

Where Party B or the Debtor provides false documents, such as untruthful trade
or transaction background, or conceals the financial facts of its operation;

 

 

 

 

(iii)

Where the Debtor changes the purpose of funds without the consent of Party A,
misappropriates funds or uses funds to engage in illegal or breaching
transactions;

 

 

 

 

(iv)

Where Party B or the Debtor has a bad credit record or any other breach of
contract;

 

 

 

 

(v)

Where Party B or the Debtor evades debts through related party transactions or
by any other means;

 

 

 

 

(vi)

Where Party B or the Debtor uses a false contract or arrangement with any third
party, including but not limited to taking funds or credits from Party A or any
other bank by means of discounting or pledging the notes receivable and accounts
receivable , etc. that have no real trade background at any bank;

 

 

 

 

(vii)

Where Party B, the Debtor or any of its related parties fails to perform any
debt due to Party A or any organization at any level of Bank of Nanjing Co.,
Ltd., or any other third party;

 

 

 

 

(viii)

Where Party B violates the provisions of the applicable laws, statutes, rules
and regulations, etc. or this Contract, or this Contract is ineffective, invalid
or revoked, or the change of Party B's operating conditions is not conducive to
Party A's creditor's rights, or Party B refuses to perform its guarantee
obligations;

 

 

 

 

(ix)

Where Party B or the Debtor transfers assets as its legal representative,
management or actual controller and Party A considers that it affects the
security of its creditor’s rights;

 

 

 

 

(x)

Where Party B or the Debtor or its legal representative, management or actual
controller has or is involved or is likely to be involved in an action or
arbitration, or Party B or the Debtor is imposed or is likely to be imposed by
any administrative authority, law enforcement authority or judicial authority
with any form of punishment or coercive measure;

 

 

 

 

(xi)

Where Party B or the Debtor is suspended for rectification, dissolved, goes
bankrupt, etc. or has any negative message against Party B or the Debtor;

 

 

 

 

(xii)

Where Party B or the Debtor’s legal representative or actual controller cannot
be contacted or met;

 

 

 

 

(xiii)

Where any of the notice events as set forth in Paragraphs IV and V of Article 8
actually occurs, and Party A considers that it will affect the security of its
creditor’s rights;

 

 

 

 

(xiv)

Where the credit policy, market environment, etc. of China has any change that
is not conducive to and may affect the security of Party A's creditor's rights;
or

 

 

 

 

(xv)

Where Party B or the Debtor has any other matter that violates the applicable
laws, statutes, rules and regulations, etc. or this Contract.

 

3332020584718

5

   

  

[cbmg_ex103img16.jpg]

[cbmg_ex103img17.jpg]

Contract No.: Ec154312005080017

    

II.

In the event of any of the above breaches of contract, Party A shall have the
right to exercise one or more of the following rights:

  

 

(i)

to require Party B or the Debtor to correct the breach within a time limit;

 

 

 

 

(ii)

to require Party B to immediately pay/make up the deposit at 100% of the
principal and interest of all outstanding facilities;

 

 

 

 

(iii)

to require Party B to provide another guarantee approved by Party A;

 

 

 

 

(iv)

to withhold the funds of Party B in any account (including but not limited to
security account, current deposit account, time deposit account and treasury
bond account) opened by Party B at Party A or any organization at any level of
Bank of Nanjing Co., Ltd., according to the applicable laws, statutes, rules and
regulations with the losses of interest, handling fees and exchange fees arising
therefrom to be borne by Party B;

 

 

 

 

(v)

to declare that the creditor's rights under the Master Contract are due in
advance, withdraw the creditor's rights under the Master Contract or terminate
the Master Contract, and require Party B to perform the guarantee liability
hereunder immediately;

 

 

 

 

(vi)

to require Party B to be liable for breach of contract and to compensate Party A
for any loss or expense incurred as a result (including but not limited to
lawyer’s fee, legal cost, arbitration fee, appraisal fee, property preservation
cost, execution fee, notary fee, evaluation fee and auction fee);

 

 

 

 

(vii)

to take preservation measures in advance for Party B's properties; and/or

 

 

 

 

(viii)

to exercise any other right that may be exercised as stipulated by the
applicable laws, statutes, rules and regulations and this Contract as well.

 

Article 11 Governing Law and Resolution of Disputes

 

I.

This Contract is entered into according to and shall be governed by the laws of
the People’s Republic of China.

 

 

II.

Any dispute arising from or in relation to the performance hereof may be
resolved through negotiation. If the negotiation fails, such dispute may be
resolved by the means as shown in (i) below:

 

 

(i)

Bringing a suit at the people's court of the place where Party A is domiciled;
or

 

 

 

 

(ii)

Submitting the dispute to / Arbitration Commission (with the arbitration place:
/ ) for an arbitration according to the arbitration rules effective upon the
application for arbitration. The arbitration award shall be final and binding on
the parties hereto.

 

III.

If the parties hereto have separate provisions on the jurisdiction of
litigation, such separate provisions may be written in Article 13
“Miscellaneous” hereof.

 

 

During litigation or arbitration, the provisions hereof that do not involve the
dispute shall still be performed.

 

Article 12 Effect, Change and Cancellation of Contract

 

I.

If Party B is a legal person or any other organization, this Contract shall take
effect from the date on which Party A's legal representative, the Debtor or its
authorized agent signs or affixes its official seal of the unit or the special
seal for contract and Party B's legal representative or authorized agent signs
or affixes its official seal of the unit or the special seal for contract. If
Party B is a natural person, this Contract shall take effect from the date on
which Party A's legal representative, the Debtor or its authorized agent signs
or affixes the official seal of the unit or the special seal for contract and
Party B or its authorized agent signs on the contract.

 

 

II.

After the entry into effect of this Contract, neither Party A nor Party B shall
change or cancel this Contract without authorization unless otherwise agreed
herein. If it is necessary to change or cancel this Contract, the parties hereto
shall reach a written agreement through negotiation. The provisions hereof shall
remain in force until the written agreement is reached.

 

3332020584718

6

   

 

[cbmg_ex103img18.jpg]

[cbmg_ex103img19.jpg]

Contract No.: Ec154312005080017

 

Article 13 Miscellaneous

 

I.

Party B is fully aware of the risk of interest rate. If the Master Contract
adopts floating interest rate, Party B will voluntarily assume the additional
guarantee liability due to the floating interest rate.

 

 

II.

All the annexes hereto and the legal documents in relation to the performance
hereof shall be parts hereof and have the same legal effect as the original
hereof.

 

 

III.

If the parties hereto set forth corresponding addresses herein, such addresses
shall be their communication and contact addresses and the designated addresses
for the service of any written notice or various legal documents by the bank or
the court. If its communication and contact address changes, Party B shall
notify Party A in writing in time, and such changed address shall be binding on
the parties hereto after Party A's written confirmation on the receipt of the
notice for address change.

 

 

IV.

                                         
/                                          

 

Article 14 Supplementary Provisions

 

I.

This Contract is made in duplicate with one (1) copy held by Party A and the
other one (1) copy by Party B. Both copies shall have the same legal effect.

 

 

II.

Any matter not covered herein shall be subject to the applicable laws, statutes,
rules and regulations of China.

 

Article 15 Disclaimer

 

I.

The signing and performance of this Contract by Party A and Party B have been
approved by their competent decision makers or superior departments as
stipulated in the applicable laws or their articles of association, and have
obtained the necessary, sufficient and lawful authorization.

 

 

II.

The signing of this Contract by Party A and Party B is the expression of their
true intention; their signatures are true; their signing representatives are
authorized; and this Contract is legally binding on them.

 

 

III.

Party B has the right to fully own all its assets, and all the information
provided for Party A is true, legal and valid, and does not contain any error
inconsistent with the facts or omission of any fact.

 

 

IV.

Party B has read all the contents of the "Important Notice" on the front page
hereof, understands and accepts the risks prompted by Party A, and is willing to
actively assist Party A in supervising the behavior of Party A's employees.
Party B undertakes not to have any improper interest relationship with any of
Party A's employees, such as fund exchange, account borrowing and so on, and to
voluntarily accept Party A's supervision. If Party B violates the above
undertakings, Party A shall have the right to require Party B to assume the
relevant responsibilities arising therefrom.

 

 

V.

Party B has read all the provisions hereof. At the request of Party B, Party A
has made the explanation on the corresponding provisions hereof. Party B is
fully aware of and understand the meaning of the provisions hereof and the
corresponding legal consequences.

 

 

VI.

Party A, as a banking institution established duly according to law, has the
qualification to run the business hereunder.

 

3332020584718

7

   

 

[cbmg_ex103img20.jpg]

[cbmg_ex103img21.jpg]

Contract No.: Ec154312005080017

 

(No text on this page.)

 

Party A

Common seal

[cbmg_ex103img1.jpg]

Bank of Nanjing Co., Ltd., Wuxi Branch (seal)

Legal representative (principal) (seal):

(or authorized agent):

[cbmg_ex103img2.jpg]Zhou Bo (seal)

Address: 9 Jiaye Fortune Center, Financial 3rd Street,

Taihu New City, Binhu District, Wuxi

Postal code: 214000

Tel: 0510-82766811

Date of signing:

Party B as a legal person or any other organization

Common seal

[cbmg_ex103img3.jpg]

Cellular Biomedicine Group (Shanghai) Ltd. (seal)

Legal representative (seal):

(or authorized agent):

 

[cbmg_ex103img4.jpg]Chen Yixing (seal)

Address: 6/F, Building 1, 333 Guiping Road, Xuhui

District, Shanghai

Postal code: 200030

Tel: 18019122252

Date of signing: May 12, 2020

Party B as a natural person

Signature

(or authorized agent):

 

Identity certificate name:

Identity certificate No.:

Address:

Postal code:

Tel:

Date of signing:

 

 

3332020584718

8

 

 